UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1865


DENIS ORLANDO CENTENO-ROSALES,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: January 31, 2020                                       Decided: February 7, 2020


Before MOTZ and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Benjamin J. Osorio, MURRAY OSORIO PLLC, Fairfax, Virginia, for Petitioner. Joseph
H. Hunt, Assistant Attorney General, Victor M. Lawrence, Senior Litigation Counsel,
Matthew A. Connelly, Senior Litigation Counsel, Office of Immigration Litigation, Civil
Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Denis Orlando Centeno-Rosales, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“Board”) order dismissing his appeal from

the immigration judge’s (“IJ”) decision denying his applications for asylum, withholding

of removal, and protection under the Convention Against Torture (“CAT”). We deny the

petition for review.

       We conclude that Centeno-Rosales was not denied due process because the IJ found

that Centeno-Rosales did not submit his expert’s statement and curriculum vitae on time.

Due process, in the context of an immigration hearing, requires that aliens be given “an

opportunity to be heard at a meaningful time and in a meaningful manner, i.e., [to] receive

a full and fair hearing on their claims.” Rusu v. INS, 296 F.3d 316, 321-22 (4th Cir. 2002).

To establish a due process violation during removal proceedings, an alien must show: “(1)

that a defect in the proceeding rendered it fundamentally unfair and (2) that the defect

prejudiced the outcome of the case.” Anim v. Mukasey, 535 F.3d 243, 256 (4th Cir. 2008).

Centeno-Rosales has not shown that the IJ’s decision to exclude evidence was based on a

defect in the proceeding. Centeno-Rosales’ argument that the IJ did not impose a filing

deadline was not raised on appeal to the Board. An alien who fails to raise a particular

claim before the Board fails to exhaust that claim. See Tiscareno-Garcia v. Holder, 780
F.3d 205, 210 (4th Cir. 2015). This exhaustion requirement is applied to both “final orders

of removal globally” and “particular claims specifically.” Shaw v. Sessions, 898 F.3d 448,

456 (4th Cir. 2018) (alteration and internal quotation marks omitted).



                                             2
       We further conclude that the Board’s finding that the IJ’s adverse credibility finding

was not clearly erroneous is support by substantial evidence. Ilunga v. Holder, 777 F.3d
199, 206 (4th Cir. 2015). The IJ cited specific discrepancies concerning Centeno-Rosales’

claim that he was assaulted on two occasions by Salvadoran police because he was

suspected of being a gang member. “A single testimonial discrepancy, particularly when

supported by other facts in the record, may be sufficient to find an applicant incredible in

some circumstances.” Id. at 207. We also conclude that, after reviewing the independent

evidence, Centeno-Rosales’ status as a suspected gang member and the warrant for his

arrest based on his failure to appear in court for a hearing to address the charge of gang

membership does not compel a finding that he will be persecuted on account of a protected

ground.

       Lastly, while the agency gave short shrift to Centeno-Rosales’ independent evidence

in denying his eligibility for protection under the CAT, we conclude that substantial

evidence supports the finding that Centeno-Rosales failed to show that the Salvadoran

government intended to torture him. See Oxygene v. Lynch, 813 F.3d 541, 550 (4th Cir.

2016) (adopting intent standard for CAT claims as announced in In re J-E-, 23 I. & N. Dec.

291 (B.I.A. 2002)).

       Accordingly, we deny the petition for review. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                       PETITION DENIED



                                             3